Title: From Thomas Jefferson to United States Congress, 13 February 1805
From: Jefferson, Thomas
To: United States Congress


                  
                     To the Senate & House of Representatives of the United States
                     
                     Feb. 13. 1805.
                  
                  In the message to Congress at the opening of the present session I informed them that treaties had been entered into with the Delaware & Piankeshaw Indians for the purchase of their right to certain lands on the Ohio. I have since recieved another entered into with the Sacs & Foxes for a portion of country on both sides of the river Missisipi. these treaties having been advised & consented to by the Senate, have accordingly been ratified. but as they involve conditions which require legislative provision, they are now submitted to both branches for consideration
                  
                     Th: Jefferson 
                     
                     
                  
               